Title: To George Washington from Henry Lee, 21 October 1780
From: Lee, Henry
To: Washington, George


                  
                     21st Oct. 80
                  
                  I have just returned from Newark, where I Completed the business
                     your Exccelly committed to me. The virtuous serjeant deserted last night, I saw
                     the two in newark this day. This night they go to york.
                  Desertion among us is a  a stranger; my
                     officers are very attentive, & some of them men of nice discernment,
                     this leads me to apprehend they will discover that the Serjeant is on some
                     secret command. Least the example may operate on the soldiers, the Captains
                     will probably inform their troops of their conclusion. From the soldiers, the
                     same sentiments may reach the people. 
                  To prevent this I wish your Excellency will order me to move to a
                     forage country—this is very Scarce of hay—I can send two troops, including the
                     one to which the deserter belongs to an abundant neighborhood back of the
                     Mountain meeting-house where they will be safe, & ready for any
                     operation. One troop can remain with me here, which number is adequate to the
                     common dutys.
                  Sir Henry Clinton is still in New-York. Report says Arnold sailed
                     with the fleet, tho’ this is not credible. I have the honor to be Sir with the
                     most perfect respect your Excelys ob. h. sert
                  
                     Henry Lee secnd.
                  
                  
                     The sooner the cavalry move the better.
                  
                  
               